DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 includes the species “alkyl hydrazine”. Alkyl 2, wherein each R is independently hydrogen or an alkyl group (e.g. methyl, ethyl). Alkylhydrazines encompass a larger scope of compounds than that described in parent claim 1, which does not encompass chemical species where each R is an alkyl group, does not encompass chemical species of R-NH-N(R)2 where each R is an alkyl group, and does not encompass chemical species of R-NH-NH2 where R is an alkyl group. Claim 3 therefore fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 1 – 11, 17 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. US 2015/0279735 A1 (hereafter “Hotta”) in view of Thombare et al. US 2021/0140043 A1 (hereafter “Thombare”) and Arteaga et al. US 2019/0368039 A1 (hereafter “Arteaga”).
Regarding claims 1, 2, 3, 4, 5, 17, 18, 20; Hotta is directed to methods of forming a tungsten film for semiconductor device substrates with a chemical vapor deposition or an atomic layer deposition (Abstract; [0005], [0014] – [0015]). Hotta discloses a deposition chamber as depicted in Figure 1 ([0013], [0025]). Hotta discloses the steps of 6 film formation precursor in a gas supply mechanism and vaporizing the WCl6 ([0030], [0042]; Fig. 2); flowing the WCl6 gas with a carrier gas into the deposition chamber ([0042], [0046]); and flowing reducing gases such as H2 gas [co-reactant gas] into the deposition chamber in order to deposit tungsten metal onto the substrate ([0042], [0047]). The reducing gas may be a combination of H2 gas and NH3 gas [nitrogen-containing reducing compound] ([0049] – [0050]). Hotta also discloses that other reducing gases may be used in alternative embodiments.
Hotta does not expressly teach that the metal is molybdenum, that molybdenum metal is deposited, and that the reducing agent has a formula of H-NR1R2 with the claimed R groups.
With regards to the metal being molybdenum:
Thombare is directed to the deposition of pure metal films and apparatus for deposition of pure metal films (abstract), and in particular tungsten and molybdenum ([0028]).  The methods may generally by a form of atomic layer deposition or chemical vapor deposition ([0005], [0023], [0037]) using an apparatus as described in figure 4 ([0043]).  Thombare discloses a method comprising: providing metal oxohalide precursors such as molybdenum tetrachloride oxide (MoOCl4), molybdenum dichloride dioxide (MoO2Cl2) [meeting claim 5] or tungsten dichloride dioxide ([0036]); flowing/coflowing a gaseous form of the metal oxohalide precursor ([0037], [0039]); and flowing/coflowing a reducing agent such as hydrogen or ammonia ([0037]).  Thombare teaches that tungsten and molybdenum metals may be implemented to form low resistance metallization stack structures for logic and memory applications ([0028]). Finally, the Examiner notes that the melting point of molybdenum tetrachloride oxide is 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of Hotta by substituting the tungsten precursor with a molybdenum precursor to produce molybdenum metal instead of tungsten metal because Thombare teaches that both tungsten and molybdenum are known metals useful for metallization schemes, and one of ordinary skill in the art could have substituted the precursor of Hotta with those of Thombare and preformed the steps of Hotta with the precursors of Thombare with a reasonable expectation of success and predictable processing requirements. 
With regards to the reducing agent has a formula of H-NR1R2 with the claimed R groups:
Arteaga is directed to transition metal-containing thin film forming precursors to produce Group 6 transition metal-containing films by vapor deposition processes such as chemical vapor deposition and atomic layer deposition (Abstract; [0001]).  The precursors disclosed include e.g. Mo(=O)2Cl2 and W(=O)Cl4 ([0010] – [0035]) which can be used with a reactant to form pure transition metal thin films ([0195], [0365]). The reactant may be reducing gases and/or radicals of reducing gases such as H2, NH3, N2H4 [hydrazine, reading on R1 being –NH2 and R2 being hydrogen], N(CH3)H2 , N(CH2H5)H2 [both reading on R1 being hydrogen and R2 being a lower alkyl] , N(C2H5)2H [reading on R1 and R2 both being lower alkyls/ a dialkylamine compound], pyrazoline [N containing heterocyclic compound, reading on a reducing compound of 1 and R2 connected] or any nitrogen-containing molecule in general ([0345] – [0346]). Metallic transition-metal containing films may be formed by using a precursor with additional reducing agent ([0355] – [0361]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hotta by substituting or otherwise incorporating reducing agents  having as a formula H-NR1R2 with the claimed R groups as part of the reducing gases used in the method of Hotta because as taught by Arteaga, the taught reducing agents are a known reactant for the production of metallic transition metal-containing films (e.g. molybdenum and tungsten) in the same methods used by Hotta, and suggesting equivalent uses as reducing agents just like hydrogen and ammonia.  The courts have held that a prima facie case of obviousness exists when combining equivalents known for the same purpose to form a composition/step/product for the same purpose as the equivalents taught by the prior art. “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Furthermore, the substitution of one known reactant for another for the same type of vapor deposition reaction yields predictable results to one of ordinary skill in the art.
Regarding claims 6 – 7, while Hotta discloses the required limitations for the temperature of deposition chamber and the flow rates of reagents in the context of depositing tungsten ([0083]). In an embodiment example, Hotta discloses operating the wafer temperature [deposition temperature] within a range between 250 to 500°C and specifically at a temperature of 250°C and 400°C when depositing tungsten using both 3 and H2 gases ([0083]). The WCl6 flow rate was set at 10 sccm while the H2 gas was supplied at 2000 sccm and NH3 gas was supplied in a range between 25 to 1500 sccm [H2/WCl6 of 200, NH3/ WCl6 of 2.5 to 150].
Hotta does not expressly teach such conditions in the practice of the steps of the method using a molybdenum precursor.
However, Thombare does disclose that the deposition temperatures may range from 350°C to 800°C for molybdenum and tungsten precursors that contain chlorine ([0038]). Furthermore, Thombare discloses that the ratio of reducing agent to metal precursor may be at least 20:1 [at least 20 sccm reducing gases to 1 sccm precursor, encompassing the ratios disclosed by Hotta] as expressed in a molar ratio or a volumetric ratio ([0038] – [0042]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05. 
Regarding claims 8 – 11, Hotta discloses an embodiment substrate that may comprise a TiN film that acts as a direct surface that tungsten is deposited thereon ([0071] – [0072]; Fig.4C). An interlayer insulating film of SiO2, which inherently has a surface, may be present. The substrate may contain recessed features/trenches [3D surface] at aspect ratios of e.g. 60:1 (Fig. 4C, Fig. 7; [0019], [0081] – [0082]).  
It would have been obvious to one of ordinary skill in the art to have modified the method of Hotta by substituting the tungsten precursor with a molybdenum precursor to produce molybdenum metal instead of tungsten metal because Thombare teaches that .

Claims 12 – 13 and 15 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Arteaga.
Regarding claims 12 – 13, 15 – 16; Hotta in view of Arteaga discloses and renders obvious, mutatis mutandis, the steps and elements shared between claim 1 and claims 12 – 13.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Arteaga as applied to claims 12 – 13 and 15 – 16 above, and further in view of Thombare.
Regarding claim 14, the limitations recited are overlap those of claim 1, respectively. Accordingly, they are rejected based on the facts and conclusions presented in claim 1.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Thombare and Arteaga as applied to claims 1 – 11, 17 – 18 and 20 above, and further in view of Gatineu et al. US 2016/0115588 A1 (hereafter “Gatineu”).

Hotta in view of Thombare and Arteaga does not expressly teach that the reducing compound is pyridine.
In analogous art, Gatineu is directed to cobalt-containing film forming compositions and their use in vapor deposition processes with reactants for forming cobalt-containing films (Abstract). Gatineu discloses that the reactant used for forming the films may be inter alia reducing agents such as H2, NH3 hydrazine, pyrazoline and pyridine ([0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hotta in view of Thombare and Arteaga by substituting or otherwise incorporating pyridine in the method of Hotta because as taught by Gatineu and suggested by Arteaga, pyridine is a known reducing agent for chemical vapor deposition involving transition metal precursors in the same methods used by Hotta, and suggesting equivalent uses as reducing agents just like hydrogen and ammonia.  The courts have held that a prima facie case of obviousness exists when combining equivalents known for the same purpose to form a composition/step/product for the same purpose as the equivalents taught by the prior art. “[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Furthermore, the substitution of one known reactant for 

Response to Arguments
Applicant’s arguments, filed March 3, 2022, with respect to the rejection(s) of the claim(s) under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arteaga and Gatineu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717